Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 22 March 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 22 March 1818.
				
				Your two last Letters have come safely to hand and I am much pleased at your steadiness and punctuality in writing—I suppose that John’s approaching wedding takes so much of his time in necessary preparation, that he has not been able to pay due attention to his correspondents—Give my  Love to him however and tell him I hope he is going to give me a dutiful and amiable Daughter who will make up for his deficiencies—I am unable to guess the word you mention in your Letter which (entre nous is no proof of very good writing) and beg you will explain in your next.—It is impossible for me to guess and it has been my good luck to have so little to do with boobies that I do not much study either the word or the thing—I am much obliged to Miss Welsh for sending me the Sattin which is very well died though the Colour is not that which I should have chosen You must give my love to your Uncle Thomas and tell him I will thank him to pay Mrs Foster for it—and set it to account of your father—Offer my congratulations to Mrs. Clark and on the birth of her daughter and tell her I have not yet heard of an opportunity to the Mediteranian but if she occasionally sends a Letter on it would be ready for any opportunity that might occur—Your father desires me to tell you how much he is gratified by your affectionate attention in continuing to write so regularly and says the moment he can spare the time from his public business he will make a point of writing you himself—Be assured my beloved Child that your exertions for improvement will be amply compensated by the advantages knowledge you will acquire—and that habits of industry and application will both promote and strengthen virtue which is its own reward—Mr Tudor brought me a Box of artificial flowers and I have not been able to discover from whence they come. If they are from our good friend Harriet return my thanks to her and tell her I find them very handsome— I have taken your Cousin Mary Hellen from School as I was not satisfied with the progress she made there she now studies with me and I hope will improve more rappidly she is one year older than you and a very fine Girl but a little wild She has never had the advantages which have been so fortunate as to meet with but she has a fine natural genius and though she is not so advanced in her education as you are you must take care that she does not overtake you—Continue in the line of conduct which affords so much delight to both your father and myself and you will ever return the tenderest affection of your mother
				
					L. C. Adams
				
				
			